NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

MARK ALAN LaFABRE,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                              Case No. 2D15-4368
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 8, 2016.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; John K. Stargel, Judge.




PER CURIAM.


              Mark Alan LaFabre appeals the order denying his motion for jail credit filed

under Florida Rule of Criminal Procedure 3.801. We reverse.

              In his motion, LaFabre set forth the dates he alleged he spent in jail prior

to sentencing upon revocation of his probation. He argued that he was entitled to 522

days of credit rather than the 428 days the trial court awarded him, a deficit of 94 days.

In the course of his argument, LaFabre made a confusing allegation that the trial court

failed to award him 120 days of credit for the last period of time he spent in jail before

sentencing—July 22, 2013, to November 18, 2013—but he also alleged that he was
awarded 120 days' credit for this time period. As a result, the postconviction court found

that LaFabre was awarded the appropriate amount of jail credit for this time period.

However, the court did not address LaFabre's allegation that he was entitled to an

additional 94 days of credit. Accordingly, we reverse and remand for the court to

reconsider LaFabre's motion.

             Reversed and remanded.



SILBERMAN, MORRIS, and LUCAS, JJ., Concur.




                                          -2-